Citation Nr: 1234154	
Decision Date: 10/01/12    Archive Date: 10/11/12

DOCKET NO.  08-25 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Propriety of the discontinuance of special monthly compensation based on housebound criteria, effective January 1, 2010.

2.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

3.  Propriety of the reduction of the rating for prostate cancer, from 100 percent to 60 percent, effective January 1, 2010.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the United States Marine Corps from July 1966 to April 1969.  He was awarded the Purple Heart, with two gold stars in lieu of second and third Purple Hearts, for injuries he suffered in combat.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from separate rating decisions.  In the first decision on appeal, a September 2007 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico, the RO granted service connection for PTSD and assigned an initial rating of 50 percent, effective November 15, 2006.

In an October 2009 rating decision, the RO reduced the rating assigned for prostate cancer from 100 percent to 60 percent, and reduced the level of special monthly compensation based on the failure to meet housebound criteria.  Each of the reductions was effective January 1, 2010.  Notably, the Veteran was granted a total disability rating based on individual unemployability (TDIU) as of January 1, 2010 by way of the October 2009 decision.

The Veteran filed a notice of disagreement (NOD) with the decision to reduce his rating for prostate cancer from 100 percent to 60 percent in December 2009.  The RO viewed the NOD as expressing disagreement with the decision to terminate special monthly compensation on account of being housebound, and issued a statement of the case (SOC) for that issue in August 2011.

In July 2012, the Veteran testified at a hearing before the undersigned at the RO.  A transcript has been associated with the claims file.

The issues of entitlement to an initial rating in excess of 50 percent for PTSD, and the propriety of the reduction of the rating for prostate cancer, from 100 percent to 60 percent, effective January 1, 2010, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

On the record at the July 2012 Travel Board hearing the Veteran withdrew his appeal with regard to the propriety of the discontinuance of special monthly compensation based on being housebound.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran, as it relates to the issue of the propriety of the discontinuance of special monthly compensation based on housebound criteria, effective January 1, 2010, have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Propriety of the Rating Reduction for Special Monthly Compensation

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  The Veteran, during his July 2012 Travel Board hearing, withdrew his appeal as to the issue of the propriety of the discontinuance of special monthly compensation based on housebound criteria, effective January 1, 2010.  Hence, there remain no allegations of errors of fact or law for appellate consideration of that issue.  Accordingly, the Board does not have jurisdiction to review the appeal of that issue and it is dismissed without prejudice.


ORDER

The appeal as to the issue of the propriety of the discontinuance of special monthly compensation based on housebound criteria, effective January 1, 2010, is dismissed.



REMAND

The United States Court of Appeals for Veterans Claims (Court) has held that where there has been a determination with regard to Social Security Administration benefits, the records concerning that decision must be obtained, if relevant.  Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992); but cf. Golz v. Shinseki, 590 F.3d 1317, 1321 (2010) (there is no duty to get SSA records when there is no evidence that they are relevant).  The Veteran submitted a release to VA in 2006 to obtain SSA records in conjunction with his claim.  There are no SSA records associated with the claims file.  VA has a duty to obtain these records.  Id.

Following the October 2009 reduction of the rating for prostate cancer from 100 percent to 60 percent, the Veteran filed an NOD in December 2009, disputing the reduced rating assigned to his prostate cancer disability.  No statement of the case (SOC) was ever issued in response to the NOD disputing the propriety of the reduction of the prostate cancer rating.

When a Veteran has filed an NOD and there is no SOC on file for the issue identified in the NOD, the Board must remand, not refer, the issue to the RO for issuance of an SOC.  See Manlincon v. West, 12 Vet. App 238 (1999).  As no SOC has been issued, an appeal of the propriety of the reduction of the rating for prostate cancer from 100 percent to 60 percent is not ready to be perfected.  An SOC must be issued on remand.

At his Board hearing the Veteran raised the issue of whether there was clear and unmistakable error (CUE) in the assignment of an effective date of November 15, 2006, for entitlement to service connection for PTSD.  This issue is inextricably intertwined with the initial rating for PTSD.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the Social Security Administration the records pertinent to the appellant's claim for Social Security disability benefits as well as the medical records relied upon concerning that claim.

Efforts to obtain SSA records should be documented, and must continue until the records are obtained, or it is reasonably certain that they do not exist or that further efforts would be futile.

2.  Adjudicate the Veteran's claim of CUE in the assignment of the effective date for service connection for PTSD.  The Board will further consider this issue only if the Veteran submits a timely notice of disagreement followed by a sufficient substantive appeal after issuance of a statement of the case.

3.  Issue an SOC addressing the propriety of the reduction of the rating for prostate cancer from 100 percent to 60 percent.  

This issue should not be certified to the Board unless the Veteran files a timely and sufficient substantive appeal 

4.  If there is evidence of a change in the PTSD disability since the last examination, afford the Veteran a new examination.

5.  If any issue for which an appeal has been perfected is not fully granted, issue a supplemental statement of the case, before the case is returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


